Citation Nr: 1622062	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  13-25 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for residuals of cold injuries.

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder.

5.  Entitlement to an initial rating in excess of 10 percent for scar on the left knee.

6.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.

7.  Entitlement to a rating in excess of 10 percent for tinnitus.  

8.  Entitlement to a compensable rating for bilateral hearing loss.  



ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from November 1950 to November 1953.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in San Juan, Puerto Rico.

The Veteran previously was represented by Veterans of Foreign Wars of the United States.  By statement dated in March 2016, the Veteran indicated that he did not desire representation but intended to proceed pro se.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 5).

The issues of entitlement to service connection for residuals of cold injuries and for an increased rating for hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  There is no competent evidence of the presence of an acquired psychiatric disorder at any time during the appeal period.  

2.  There is no competent evidence of record linking a current skin disorder to the Veteran's active duty service.  

3.  In a May 2003 Board decision, service connection for a back disability was denied; the Veteran did not appeal the decision.

4.  The evidence added to the record subsequent to the May 2003 Board decision is cumulative of the evidence previously of record; or it does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a back disorder and does not raise a reasonable possibility of substantiating the claim.

5.  The service connected scar on the left knee is not painful, unstable or consisting of a total area of 39 square centimeters (6 square inches) .

6.  The service connected left knee disability is manifested by limitation of motion of flexion to 10 degrees and limitation of motion of extension to 10 degrees when pain on use is taken into account.

7.  The Veteran's service-connected tinnitus is assigned a 10 percent rating, which is the maximum rating authorized under Diagnostic Code 6260.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disability have not been met.  38 U.S.C.A. §1110, (West 2015); 38 C.F.R. §§ 3.303, 3.304, (2015).

2.  The criteria for service connection for a skin disability have not been met.  38 U.S.C.A. §1110, (West 2015); 38 C.F.R. §§ 3.303, 3.304, (2015).

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2015).

4.  The criteria for entitlement to an initial rating in excess of 10 percent for scar on the left knee, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.118 Diagnostic Codes 7801-7805 (2015).

5.  The criteria for entitlement to a rating of 30 percent for a left knee limitation of flexion, have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.71a Diagnostic Code 5260 (2015).

6.  The criteria for entitlement to a rating of 30 percent for a left knee limitation of extension, have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.71a Diagnostic Code 5261 (2015).

7.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2015); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, with regard to the new and material claims, the Court has held that because the terms "new" and " material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that the originating agency provided the appellant with all required notice by a letter mailed in January 2012 prior the initial adjudication of the claims with the exception of that pertaining to the tinnitus claim.  Significantly, as set out below, this claim is being denied as a matter of law and not on the facts of the case.  No notice is required as it could not change the outcome of the tinnitus decision.  

The record also reflects that identified VA treatment records have been obtained to the extent possible.  With respect to the Veteran's service treatment records, the Board notes that the records are missing, and possibly destroyed.  Although efforts have been made by VA to obtain the Veteran's complete service medical records, the National Personnel Records Center (NPRC), in response to VA requests, reported that the records may have been destroyed in the 1973 NPRC fire.  NPRC could not confirm the existence of such records; only the fact that if they had been stored at the Records Center, they would have been stored in an area damaged by the fire.  The Board realizes in cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of this Veteran's claim was undertaken with this duty in mind.

The Veteran has been provided with adequate VA examinations for the left knee claims, and for the PTSD claim.  The examiners had access and reviewed the evidence of record and made pertinent findings, discussed below, which were sufficient to adequately determine the outcome of these claims.  With regard to the tinnitus claim, no VA examination is required as this claim for an increased rating is being denied based on the law and not the facts.  With regard to the back claim, as discussed below, the Board finds that new and material evidence has not been received.  VA is not obliged to provide an examination or obtain an opinion if new and material evidence is not presented.  38 C.F.R. § 3.159(c)(4)(iii).  Also as discussed further below, no VA examination is required for the Veteran's skin claim.  



Neither the Veteran nor his representative has identified any additional, existing evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims. 

General service connection criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a psychosis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Entitlement to service connection for an acquired psychiatric disorder to include PTSD.

In October 2011, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for PTSD.  The Board interprets this claim as a claim of entitlement to an acquired psychiatric disorder to include PTSD.  

Generally, entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) as outlined in 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Board finds that service connection is not warranted for an acquired psychiatric disorder as there is no competent evidence of record demonstrating that the Veteran has a mental disorder, to include PTSD, to a compensable degree within one year of discharge nor is there any competent evidence demonstrating that the Veteran has any acquired psychiatric disorder at any time during the appeal period. 

A mental disorder was not diagnosed at the time of the Veteran's discharge examination which was conducted in November 1953.  Clinical evaluation of the Veteran's psychiatric functioning was determined to be normal at that time.  

There are no medical records dated within one year of discharge which document the presence of an acquired psychiatric disorder.  

The first evidence of record of the presence of a mental disorder was when the Veteran submitted his claim in October 2011.  The Veteran did not indicate when this disorder began.  

A VA clinical record dated in November 2011 indicates that a PTSD screen conducted at that time was negative.  Subsequent PTSD screens were also negative.  

A VA PTSD examination was conducted in January 2012.  The examiner opined that the Veteran did not have a mental disorder which conforms to DSM-IV.  The examiner wrote that the Veteran did not endorse nightmares, intrusive ideas about his Korean War experiences or flashbacks in a way that interferes with his functioning at all.  The examiner also found that there was no evidence of avoidance behavior at all.  The examiner found that, at the time of the examination, the Veteran was fairly comfortable and free of any symptoms suggesting PTSD.  The examiner did write that, due to the Veteran's combat exposure, he could very well develop symptoms of PTSD at any time in the future.  No mental disorder was diagnosed at the time of the examination.  

Clinical records dated in 2015 include assessments of adjustment to life transitions.  It was written that the Veteran had marital issues due to his spouse's diagnosis of cancer.  The symptomology was not linked to the Veteran's active duty service in any way.  

There is no other medical evidence of record which addresses, in any way, whether the Veteran has or had a mental disorder either during active duty or anytime thereafter.  The Veteran indicated at the time of the January 2012 VA PTSD examination that he had never been treated for psychiatric reasons and that he had never felt a need to see a psychiatrist before the examination.  

The only evidence of record which indicates that the Veteran has any mental disorder is his own allegations.  As a lay person however, the Veteran is not competent to make a medical diagnosis of a complex medical question or to relate a medical disorder to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  His opinion as to the existence and etiology of a mental disorder is without probative value. 

As there is no competent evidence of record which links a mental disorder to the Veteran's active duty service in any way, the claim must be denied.  


Entitlement to service connection for a skin disorder.

The Veteran is claiming entitlement to service connection for a skin disorder.  The Board notes there is competent evidence of record of the presence of a skin disorder - psoriatic plaques.  A VA medical record dated in December 1994 includes the annotation that the Veteran had a history of psoriasis which was diagnosed one year prior as well as psoriatic arthritis.  VA medical records dated between 2008 and 2015 include complaints of, diagnosis of and treatment for psoriasis.  Under the heading of Problems, it was indicated that psoriasis had its onset in 1990.  It was also indicated under this heading that psoriatic arthritis had its onset in February 2005.  A clinical record from a private physician dated in November and December 2007 also includes a diagnosis of psoriatic arthritis.  In May 2015, a private physician wrote that he had been treating the Veteran since January 2007 for skin problems.  The physician's statement did not address the etiology of the skin disorder.  

The claim must be denied as there is no evidence demonstrating that the Veteran had a skin disorder during active duty or for many years thereafter and there is no competent evidence linking a current skin disorder to active duty.  

A skin disorder was not diagnosed at the time of the Veteran's discharge examination which was conducted in November 1953.  Clinical evaluation of the Veteran's skin was determined to be normal at that time.  VA records dated in June 1956 reveal that the Veteran underwent excision of a sebaceous cyst.  However, there is no indication that this disorder was present during active duty or linked to active duty and there is no current evidence of the presence of a sebaceous cyst.  This record does not document the presence of psoriasis or psoriatic arthritis at or near the time of the Veteran's discharge.  The Veteran has not reported that he had any skin disorder during active duty.  He submitted a statement in July 2015 wherein he reported that his skin condition began after he was 50 years old.  There is no evidence of record which indicates, in any way, that the Veteran had a skin disorder during active duty or for decades after his discharge.  The evidence of record indicates that the skin disorder began in 1990.

There is no competent evidence of record linking a current skin disorder to active duty.  No health care professional has indicated, in any way, that a skin disorder was etiologically linked to the Veteran's active duty service.  

The only evidence of record which links a skin disorder to active duty is the Veteran's own contentions.  The Veteran has provided various etiologies for his skin disorders.  In October 2011, the Veteran's original claim for this disorder referenced a "Skin condition (Atomic veteran?)."  At the time of a January 2012 VA examination, the Veteran informed the examiner that he was exposed to napalm during active duty which he believed caused his psoriasis.  In July 2012, the Veteran wrote that his skin problems were due to exposure to bombs.  In July 2015, he wrote that he was exposed to defoliants while on active duty which might have caused his skin disorder.  As a layperson, the Veteran is not competent to provide opinions regarding complex medical question.  The Board finds that the etiology of his current skin disorder or disorders to be a complex medical question.  His opinion as to the etiology of the skin disorder is without probative value.  

There is no evidence other than the Veteran's allegation made on a single occasion that he was exposed to ionizing radiation during active duty.  The Veteran did not identify any radiation risk activities he was exposed to during active duty. 

The Veteran has not been provided with a VA examination to determine if he has a skin disorder which is etiologically linked to active duty.  Generally, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, either competent lay or medical evidence is required to establish "an indication" that the Veteran's current disability is related to the in-service event on which the Veteran relies as the cause of his current disability.  See Waters v. Shinseki, 601 F.3d 1274, 1277-78   (Fed. Cir. 2010).  The Veteran offers only his own conclusory opinions regarding causation.  The etiology of a skin disorder is outside the realm of common lay knowledge.  He has not indicated, in any way, that he had a skin disorder during active duty which began after exposure to bombs, napalm or defoliants.  The Veteran has not provided competent lay evidence derived from personal knowledge or what he has been told by a medical professional that is sufficient to satisfy the criteria for examination or nexus opinion of 38 U.S.C.A. 5103A(d)(2).  See id.  The Board finds a VA examination is not warranted in this case.  

To the extent that the Veteran has alleged exposure to herbicides while serving in Korea, the Board notes that Agent Orange (a well-known herbicide) was not used in Korea during the Veteran's period of service.  To the extent that he may have been exposed to a different herbicide, the Board finds that a VA examination to determine if there is such a link was present would not result in any probative evidence.  The Veteran has not identified the substance he was exposed to nor does the Board have any way to determine what he was exposed to.  An examiner who was tasked with providing an etiology opinion under these circumstances could only speculate as to what the Veteran was exposed to.  The Board notes that 38 C.F.R. § 3.102 provides that service connection may not be based on a resort to speculation.  The Court has held that a medical opinion based on speculation, without supporting clinical data, does not provide the required degree of medical certainty to grant service connection.  Bloom v. West, 12 Vet. App. 185, 187 (1999).


Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder.

In December 1994, the Veteran submitted his original claim of entitlement to service connection for a back disorder.  

The claim was denied by the RO in April 1995.  The Veteran perfected an appeal of this decision.  In May 2003, the Board denied the Veteran's claim of entitlement to service connection for a low back disorder.  The Veteran did not appeal this decision and it is final.  

In October 2011, the Veteran submitted another claim of entitlement to service connection for a back disorder.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

The evidence of record at the time of the May 2003 Board decision which denied service connection for a low back disability consists of the report of the Veteran's separation examination, reports of VA examinations and statements and testimony from the Veteran.  

A back disorder was not diagnosed at the time of the Veteran's discharge examination which was conducted in November 1953.  Clinical evaluation of the Veteran's spine was determined to be normal at that time.  At the time of a March 1995 VA examination, the Veteran reported that he had been hospitalized for 21 days due to a headache and back pain.  A back examination was not conducted at that time.  

In a May 1995 statement, the Veteran reported that his back injury was due to surgery he received for a gunshot wound to the knee during active duty which affected his spinal cord.  

At the time of a January 1996 RO hearing, the Veteran testified that his back disorder was caused by his active duty service and not as secondary to the knee surgery he underwent.  He reported that one of his duties was to carry a radio which weighed up to 30 pounds.  He frequently fell down and was prone to hurt himself.  He reported one time, he fell on his back when he was wounded in the knee.  Since that time, his back had never been normal.  He reported he sought treatment several times during active duty.  He testified that he sought treatment from VA from 1954 to 1957.  VA attempted to obtain these records but were notified in February 1998 that no records were found.  

A VA examination was conducted in June 1997.  The Veteran reported that, when he was wounded in the left knee, he fell down and received trauma to his back.  Physical examination was conducted.  The diagnosis was dorsolumbosacral paravertebral myositis.  

On VA examination in November 2002, the Veteran reported that he had had low back pain since he was wounded in the knee and fell on his back during active duty.  The pertinent diagnosis was low back pain.  The examiner wrote that no back pathology was found on physical examination that could be associated with the alleged fall backward.  The examiner opined that the back pain could be related to a history of psoriatic arthritis.  

The Board found in May 2003 that the separation examination was negative for any indication of the presence of a low back disorder and was negative for any evidence of a low back disorder for many years after discharge.  The Board also determined that the preponderance of the medical evidence weighs against a finding of a medical nexus between military service and the Veteran's current low back complaints.  

The pertinent evidence added to the record subsequent to the May 2003 rating decision pertaining to a back claim consists of statements from the Veteran and VA clinical records.  The Board finds that these statements do not satisfy the definition of new and material evidence under 38 U.S.C.A. § 5108.  The statements are duplicative or redundant of evidence of record at the time of the prior final decision.   

In October 2011, the Veteran submitted another claim of entitlement to service connection for a back disorder.  He wrote that the condition was due to falling after being shot during active duty.  

In May 2012, the Veteran wrote that he was treated for a back illness at San Lucas Hospital in Ponce, Puerto Rico.  He wrote that his back condition was due to wounds he received in 1951.  

In July 2015, the Veteran submitted a statement reporting that, after being wounded in the knee, he fell into a bomb crater with a 40 pound radio strapped to his back.  He hurt his back at this time.  

The Board finds the statements received subsequent to the May 2003 rating decision all reference the fact that the Veteran was reporting he was wounded in the knee and fell with a radio on his back, resulting in a back injury.  This evidence is not new as it was of record at the time of the prior final denial.  

VA clinical records associated with the claims file are dated from 2008 to 2015.  The records are silent as to complaints of, diagnosis of or treatment for a back disorder and they do not indicate, in any way, that the Veteran has a current back disorder which is etiologically linked to active duty service.  This evidence is not relevant to the claim.

Based on the above, reopening of the claim of entitlement to service connection for a back disorder is not in order.


General increased rating criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Entitlement to an initial rating in excess of 10 percent for scar on the left knee.

In October 2011, the Veteran submitted a claim of entitlement to an increased rating for his left knee scar.  

Service-connected scars are evaluated pursuant to the criteria found at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805.  Diagnostic Code 7800 is not applicable in this case because the Veteran's scar is not located on head, face, or neck.

Under Diagnostic Code 7801, scars not of the head, face, or neck that are deep and nonlinear are assigned a 10 percent evaluation if the area or areas are at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  A 20 percent evaluation is warranted if the area or areas are at least 12 square inches (77 sq. cm.) but less than 72 square inches (459 sq. cm.).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 1. 

Under Diagnostic Code 7802, a 10 percent evaluation is warranted for scars not of the head, face, or neck, that are superficial and nonlinear that involve an area or areas of 144 square inches (929 sq. cm.) or greater.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note. 

Under Diagnostic Code 7804, one or two scars that are unstable or painful on examination warrant a 10 percent rating.  A 20 percent rating requires three or four scars that are unstable or painful.  A 30 percent rating requires five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional rating under Diagnostic Code 7804, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804. 

Any disabling effects of other scars (including linear scars), and other effects of scars rated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

The Board finds that an increased rating is not warranted at any time for the service connected scar on the left knee.  The only evidence of record which addresses this disability during the pertinent time period is a VA examination which was conducted in January 2012.  At that time, physical examination revealed that the Veteran had a surgical scar on the knee related to the initial injury but the scar was not painful, unstable or consisting of a total area of 39 square centimeters (6 square inches).  There is no evidence of record indicating, in any way, that the scar on the knee is productive of any disabling effects which could be rated under a separate Diagnostic Code.  Thus an increased rating for the service connected scar on the left knee is not warranted under any of the applicable Diagnostic Codes.  

Entitlement to an initial rating in excess of 10 percent for a left knee disability.

In October 2011, the Veteran submitted a claim of entitlement to an increased rating for his left knee disability.  

The only pertinent medical evidence generated during the appeal period is a VA compensation and pension examination which was conducted in January 2012.  At that time, the Veteran reported he experienced pain and limitation of motion in his knee.  He also reported flare ups of pain with prolonged standing as well as on stairs.  Physical examination revealed that the Veteran was able to flex his knee to 110 degrees with objective evidence of pain beginning at 10 degrees.  The Veteran was able to extend his knee to 20 degrees with objective evidence of pain being at 20 degrees.  The Veteran was unable to perform repetitive use testing of the knee due to pain.  The examiner opined that, after repetitive use, the Veteran had less movement than normal, pain on movement and interference with sitting, standing and weight bearing.  The knee was tender to palpation.  Knee strength on the left was 4/5 for both flexion and extension.  There was no knee instability.  There was no evidence of recurrent patellar subluxation or dislocation.  The Veteran did not have any meniscal conditions.  The examiner indicated that the Veteran had intermediate degrees of residuals weakness, pain or limitation of motion as well as chronic residuals of severe painful motion or weakness.  Atrophy was present in the left quadriceps which measured 43 centimeters versus 48 centimeters for the right quadriceps.  The Veteran used a cane due to weakness in the quadriceps.  The examiner opined that functional impairment of the knee was not such that no other effective function remains other than that which would equally well served by an amputation with prosthesis.  X-rays were referenced as documenting degenerative or traumatic arthritis.  The examiner found that the knee disability impacted the Veteran's ability to work in that he was limited in his standing and ambulation tolerance.  He was an accountant until the age of 65 when he retired due to age.  

Under Diagnostic Code 5260, limitation of flexion of 15 degrees or less warrants a 30 percent evaluation.  In the current case, the range of motion for flexion was determined to be 10 degrees when pain was taken into account.  Thus a 30 percent rating for limitation of flexion is warranted.  

Under Diagnostic Code 5261, limitation of extension of the knee to 20 degrees warrants a 30 percent evaluation.  The range of motion for extension was determined to be 20 degrees at the time of the January 2012 VA examination when pain is taken into account.  Thus a 30 percent rating for limitation of extension is warranted.  

There is no other Diagnostic Code which is applicable to the knee as there is no evidence of subluxation or lateral instability, no evidence of knee ankylosis, no evidence of impairment of the tibia or fibula and no evidence of genu recurvatum.  

Entitlement to a rating in excess of 10 percent for tinnitus.

The Veteran is claiming that his service connected tinnitus warrants a rating in excess of 10 percent.  

The originating agency denied the Veteran's request for a higher rating because the maximum schedular rating authorized for tinnitus is 10 percent. 

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the Court held that the pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit).  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to VA's interpretation of its own regulations, 38 C.F.R. § 4.25 and Diagnostic Code 6260, which limit a veteran to a single 10 percent disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.

The Veteran's service-connected tinnitus is evaluated as 10 percent disabling, which is the maximum schedular rating available for such disability.  See 38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award a separate schedular evaluation for tinnitus in each ear or a higher schedular rating for tinnitus, the Veteran's claim for such a benefit is without legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Extraschedular consideration

The Board also has considered whether this case should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the reported and demonstrated manifestations of the left knee and tinnitus disabilities are contemplated by the schedular criteria.  Therefore, referral of the claim for extra-schedular consideration is not warranted.  



ORDER

Entitlement to service connection for PTSD is not warranted.  The appeal is denied. 

Entitlement to service connection for a skin disorder is not warranted.  The appeal is denied.  

New and material evidence has not been received to reopen the claim of entitlement to service connection for a back disorder.  The claim is not reopened.  

Entitlement to an initial rating in excess of 10 percent for scar on the left knee is not warranted.  The appeal is denied.  

Entitlement to an initial rating of 30 percent, but no more, is warranted for limitation of flexion of the left knee, subject to the laws and regulations governing monetary awards.

Entitlement to an initial rating of 30 percent, but no more, is warranted for limitation of extension of the left knee, subject to the laws and regulations governing monetary awards.

Entitlement to a rating in excess of 10 percent for tinnitus must be denied as a matter of law.  The appeal is denied.  



REMAND

The Veteran is claiming entitlement to a compensable rating for bilateral hearing loss.  The last time the disability was evaluated for compensation and pension purposes was in January 2012.  Recently, the Veteran submitted a copy of a private audiological evaluation which was conducted in May 2015.  The audiometry tracings, when compared with the audiological results from 2012 indicate an increase in symptomology in the hearing loss.  Unfortunately, the private examination was not conducted as required by VA regulations.  Word recognition testing was used but the Maryland CNC test was not used.  The regulations require that an examination of hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (specifically the Maryland CNC recording) and a puretone audiometry testing.  As there is evidence of an increase in symptomology and the private audiological examination submitted by the Veteran is not adequate for ratings purposes, the Board finds that a current VA examination of the Veteran's hearing is required in order to accurately evaluate this claim.  

The Veteran is claiming entitlement to service connection for residuals of cold injuries.  The evidence of record demonstrates that the Veteran was assigned to Korea during the Korean war.  VA examinations were conducted in January 2012 and May 2016 to determine if the Veteran had residuals of cold injuries which were linked to his active duty service.  The examiners indicated that the Veteran did not have any cold injuries at the time of the examinations and that he had never been diagnosed with cold injuries in the past.  There is no indication that the examiners requested a history of cold exposure from the Veteran.  Under the section with a heading of "Medical History," the examiners wrote the Veteran was never diagnosed with cold injuries.  However, under the heading of "Signs and Symptoms," the examiners indicated that the Veteran had arthralgia or other pain, cold sensitivity, numbness and locally impaired sensation in both feet and both hands.  At the end of the examination reports, the examiner wrote that the Veteran's claims folder does not show evidence of cold injuries.  The Veteran's major impairment is due to an injury to the Veteran's left knee and due to psoriatic arthritis.  Significantly, the examiners did not address the fact that the Veteran seemed to exhibit signs or symptoms of cold injuries when forming the etiology opinions.  The examiners also did not provide rationales for why it was determined that the symptomology noted was not due to cold exposure but rather due to psoriatic arthritis.  Based on this, the Board finds that a remand is required to obtain additional evidence from the VA examiner.  The Board further notes the Veteran reported in March 2016 that he was treated at the VA Caribbean Health Care System for his cold injuries.  It is not apparent if all of these treatment records have been obtained.  These records should be obtained to the extent possible.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's hearing loss, and residuals of frost bite claims, to include pertinent VA treatment records.  The Board is particularly interested in obtaining the Veteran's medical records from the VA Caribbean Health Care System.  

2.  Then, arrange for the Veteran to be afforded a VA examination by an audiologist to determine the nature and extent of all impairment due to the Veteran's service-connected bilateral hearing loss.  The claims file and any pertinent evidence in VBMS/Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner.  Any necessary tests and studies should be accomplished including audiometric testing and Maryland CNC testing should be performed.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner.

3.  Then, arrange for the claims file to be returned to the examiner who conducted the May 2016 VA cold injuries examination and request that an addendum to the examination report be prepared which addresses the following:

a)  Request the examiner to obtain a history of cold exposure from the Veteran during active duty and thereafter.  The examiner should assume that the Veteran is competent to provide this evidence.  

b)  Request the examiner to provide a rationale for why it was opined that the symptomology noted in the Veteran's upper and lower extremities (arthralgia or other pain, cold sensitivity, numbness and locally impaired sensation in both feet) was not due to the Veteran's exposure to cold during his service in Korea.  

The evidence in the electronic claims file should be made available to and reviewed by the examiner. 

If the examiner who conducted the May 2016 VA examination is not available, arrange to have the above questions answered by a suitably qualified health care professional.  If this examiner determines that he or she cannot provide the requested opinions without another examination of the Veteran, this should be arranged.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

4.  If the Veteran fails to report to the scheduled examination or examinations, documentation showing that he was properly notified of the examinations should be associated with the record.

5.  Undertake any other indicated development.

6.  Then, readjudicate the issues remaining on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate action.


By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).





______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


